Exhibit 10.1

EXECUTIVE SEVERANCE POLICY

As adopted December 13, 2010

 

1. General.

 

  (a) The purpose of this Executive Severance Policy (the “Policy”) is to
provide specified benefits to Participants in order to induce the Participants
to remain employed by the Company.

 

  (b) Capitalized terms used in this Policy shall have the meanings set forth in
this Policy.

 

  (c) This Policy does not obligate the Company to continue to employ a
Participant for any specific period of time, or in any specific role or
geographic location. Subject to the terms of any applicable written employment
agreement between the Company and a Participant, the Company may assign a
Participant to other duties, and either a Participant or the Company may
terminate a Participant’s employment at any time for any reason.

 

2. Definitions.

 

  (a) “Applicable Severance Period” means the following periods for the
indicated Participants:

 

  (i) Chief Executive Officer – a period of twelve (12) months;

 

  (ii) Chief Financial Officer – a period of twelve (12) months;

 

  (iii) Senior Vice President – a period of nine (9) months, plus one month for
each full year of service as an officer of the Company, up to a maximum period
of twelve (12) months; and

 

  (iv) Vice President – a period of six (6) months, plus one month for each full
year of service as an officer of the Company, up to a maximum period of nine
(9) months.

 

  (v) Other Participants – the Compensation Committee of the Board is authorized
to approve severance compensation based on periods different from those
specified above in connection with the hiring or appointment of employees that
would otherwise be “Participants” under this Policy.

 

  (b) “Board” means the Board of Directors of the Company; “Compensation
Committee” means the Compensation Committee of the Company.

 

  (c) “Cause” means a termination of employment resulting from a good faith
determination by the Company that:

 

1



--------------------------------------------------------------------------------

 

  (i) the Participant has willfully failed or refused in a material respect to
follow any code of business conduct implemented by the Company or the reasonable
policies or directives established by the Company; or

 

  (ii) the Participant has willfully failed or refused to satisfactorily perform
such material duties or obligations of his or her employment (other than any
such failure resulting from the Participant’s Disability) after the Company has
delivered to the Participant a written demand for performance which describes
the specific material deficiencies in Participant’s performance and the specific
manner in which the Participant’s performance must be improved and which
provides thirty (30) business days from the date of the notice (or such longer
period as set forth in the notice) to remedy such performance deficiencies; or

 

  (iii) there has been an act by the Participant involving misconduct, including
without limitation a conviction of or the entering into a plea of guilty or nolo
contendere to a felony, which could reasonably be expected to have an adverse
impact on or cause material damage to the Company, or which constitutes a
material misappropriation of the assets of the Company; or

 

  (iv) the Participant has engaged in an unauthorized disclosure of confidential
information which could reasonably be expected to have an adverse impact on or
cause material damage to the Company; or

 

  (v) the Participant, while employed by the Company, has performed services for
another company or person which competes with the Company, without the prior
written approval of the Company; or

 

  (vi) the Participant has breached one or more of his or her material
obligations hereunder.

Any action under (i), (iv), or (vi) above that is curable without material
detriment to the Company will not constitute Cause if corrected within thirty
(30) days following written notice to such Participant from the Company, such
notice to state with specificity the nature of the action or failure.

 

  (d) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

 

  (e) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (f) “Company” means Cray Inc., a Washington corporation, and if the context
reasonably requires, any subsidiary of the Company, and any successor that
assumes this Policy.

 

  (g) “Compensation” means the sum of Base Salary and Incentive Compensation.

 

2



--------------------------------------------------------------------------------

  (i) The term “Base Salary” means the highest per pay period base salary rate
that the Participant was paid by the Company in the twelve (12)-month period
prior to the date of the notice of termination.

 

  (ii) For Participants other than the Chief Executive Officer and the Chief
Financial Officer, the term “Incentive Compensation” means:

 

  (A) The Applicable Percentage (defined below) of such Participant’s target
incentive award under the Company’s annual cash incentive compensation plan and
any other cash incentive or bonus awards established by the Board for the
calendar year in which the Participant’s Date of Termination occurs (assuming
for this purpose that all conditions to payment at 100% of target awards and of
other awards and bonuses, if any, have been satisfied), provided, that such
incentive and bonus awards shall not include any retention awards or bonuses
which by their terms are based substantially on continued employment for one or
more specific time periods (for this purpose, the “Applicable Percentage” shall
be (i) 25% of the target award if the Participant’s Date of Termination is
between January 1 and March 31, (ii) 50% of the target award if the
Participant’s Date of Termination is between April 1 and June 30, (iii) 75% of
the target award if the Participant’s Date of Termination is between July 1 and
September 30 or (iv) 100% of the target award if the Participant’s Date of
Termination is between October 1 and December 31); and

 

  (B) If the Company or the Board has not established the Participant’s target
incentive award for the calendar year in which the Participant’s Date of
Termination occurs by the date of such Participant’s notice of termination, then
the Participant’s “target incentive award under the Company’s annual cash
incentive compensation plan and any other cash incentive or bonus awards
established by the Board for the calendar year in which the Participant’s Date
of Termination occurs” means the target incentive award under the Company’s
annual cash incentive compensation plan and any other cash incentive or bonus
awards established by the Company or the Board for the immediately preceding
calendar year.

 

  (iii) For the Chief Executive Officer and the Chief Financial Officer, the
term “Incentive Compensation” means:

 

  (A) 100% of the Participant’s target award under the Company’s annual cash
incentive compensation plan and any other cash incentive or bonus awards
established by the Board for the calendar year in which such Participant’s Date
of Termination occurs (assuming for this purpose that all conditions to payment
at 100% of target awards and of other awards and bonuses, if any, have been
satisfied), provided, that such incentive and bonus awards shall not include any
retention awards or bonuses which by their terms are based substantially on
continued employment for one or more specific time periods; and

 

3



--------------------------------------------------------------------------------

 

  (B) If the Board has not established the annual cash incentive plan for the
calendar year in which the Participant’s Date of Termination occurs by the date
of such Participant’s notice of termination, then the term “Incentive
Compensation” means 100% of the target incentive award in effect for such
Participant under the cash incentive plan for the immediately preceding calendar
year.

 

  (h) “Date of Termination” means, (unless the Company and the Participant agree
to a different Date of Termination):

 

  (i) if the Participant’s employment is terminated by reason of death, the date
of death,

 

  (ii) if the Participant’s employment is terminated by the Company for Cause,
the date on which a notice of termination is given unless a subsequent Date of
Termination is specified in such notice of termination, or

 

  (iii) if the Participant’s employment is terminated by the Company other than
for Cause, or if the Participant’s employment is terminated by the Participant
for Good Reason or without a claim of Good Reason, the date specified in the
notice of termination.

 

  (i) “Disability” has the meaning given such term in the Company’s disability
plans as in effect immediately prior to the date of the notice of termination,
provided such definition also constitutes a disability within the meaning of
Section 409A of the Code.

 

  (j) “Effective Date” means the date this Policy is approved by the
Compensation Committee.

 

  (k) “Good Reason” means a material negative change in the employment
relationship between the Participant and the Company, unless otherwise agreed to
by the Participant, due to the following:

 

  (i) a material reduction in the Participant’s base salary, which for purposes
of this Policy means a reduction by more than 10% (whether in one or a series of
reductions) compared to the Participant’s base salary immediately prior to such
reduction or series of reductions;

 

  (ii) a material reduction in the Participant’s annual cash target award as a
percentage of base salary under the Company’s annual cash incentive plan (other
than an across-the-board reduction applicable to all of the Company’s senior
officers);

 

  (iii)

solely with respect to the Chief Executive Officer, the Chief Financial Officer
and officers who are considered Senior Vice Presidents for purposes of this
Policy, a material diminution of such Participant’s authority, duties, or
responsibilities (including reporting responsibilities) from the Participant’s

 

4



--------------------------------------------------------------------------------

 

authority, duties, or responsibilities, or the assignment to the Participant of
any substantive duties or responsibilities which are inconsistent with such
authority, duties, or responsibilities (in either case other than isolated,
insubstantial or inadvertent actions which are remedied promptly after notice);

 

  (iv) the demotion of Participant’s title such that Participant is no longer
eligible to be a “Participant” under this Policy.

 

  (v) a request by the Company for the Participant to relocate (except for
office relocations that would not increase the Participant’s one-way commute by
more than forty (40) miles); or

Notwithstanding the foregoing, a termination by an Participant shall not
constitute termination for Good Reason unless the Participant shall first have
delivered to the Company, not later than ninety (90) days after the occurrence
of the event underlying the Participant’s claim that Good Reason exists, a
notice of termination specifying the facts and circumstances supporting the
Participant’s claim that Good Reason exists, and allow the Company a thirty
(30) day cure period in which to correct such conditions. If the Company does
not cure the Good Reason condition within such thirty (30) day cure period, the
Participant must terminate employment with the Company within ninety (90) days
of the end of the 30-day period.

 

  (l) “Participant” means any employee of the Company with the title of “Vice
President” or higher.

 

3. Termination and Resulting Compensation and Benefits.

 

  (a) Accrued Compensation in Connection with Termination of Employment. If the
employment of a Participant terminates for any reason, Participant shall be
entitled to receive the following through the Date of Termination:

 

  (i) The Participant’s Base Salary through the Date of Termination to be paid
pursuant to the Company’s standard payroll procedures; and

 

  (ii) All other compensation and benefits earned but not yet paid at the Date
of Termination and all benefits as may be provided under the Company’s insurance
and other benefit plans, programs and arrangements as in effect on the date of
the notice of termination, such compensation and benefits to be paid or provided
in the normal course pursuant to such plans, programs and arrangements.

 

  (b)

Annual Incentive Payments Upon Death, Disability, Termination Without Cause or
Termination for Good Reason. If the employment of a Participant terminates due
to termination of a Participant’s employment by the Company without Cause or by
a Participant for Good Reason, or due to Participant’s Disability or death, then
such Participant shall also be entitled to receive all amounts payable under the
Company’s annual cash incentive plan for the calendar year immediately prior to
the year in which the Date of Termination occurs that have not been paid to the
Participant on or

 

5



--------------------------------------------------------------------------------

 

before the Date of Termination; provided, that if the Board has not approved the
payment of any such amount for the immediately prior calendar year by the date
of the applicable notice of termination, the Company will determine the amounts
payable to the Participant under the annual cash incentive plan for that prior
year in good faith and with no exercise of negative discretion except as is
consistent with the exercise of such negative discretion for other similarly
situated Participants of the Company whose employment has not been terminated
(taking into account prior practice in determining such amounts), including
without limitation any adjustments based on performance of defined operating
measures in the applicable cash incentive plan, to be paid when the
non-terminated officers receive their respective payments under such cash
incentive plans, provided, further, that notwithstanding the foregoing, if the
officers of the Company who were not terminated receive no incentive
compensation award for the immediately preceding year because a condition to the
payment of such awards under the cash incentive plan was not satisfied, then the
incentive compensation for such year for the terminated Participant shall be
zero.

 

  (c) Severance and Other Benefits in Connection with Termination for Without
Cause or for Good Reason. If the employment of an Participant terminates due to
termination of an Participant’s employment by the Company without Cause or by an
Participant for Good Reason, then such Participant or the Participant’s estate
shall be entitled to receive, in addition to the payments specified in
Section 3(a) and (b), as severance pay and in lieu of any further salary,
severance and benefits for periods subsequent to the Date of Termination, an
amount equal to (i) his or her Base Salary multiplied by the Applicable
Severance Period, (ii) the Participant’s Incentive Compensation and (iii) the
benefits set forth in subsections 3(c)(ii)-(v) below, each to be paid as set
forth below:

 

  (i)       (A)

Both the Base Salary component of Compensation and the Incentive Compensation
component of Compensation will be paid in a single lump sum payment. The
Compensation will be paid on the sixty-first (61st) day following the Date of
Termination.

 

  (B) All payments of Compensation will cease if, while receiving these
Compensation payments, the Participant becomes re-employed by the Company or any
of its subsidiaries but such payments will continue if the Participant is
employed by an unaffiliated employer.

 

  (ii) Benefits. The Company will continue to provide the following benefits in
accordance with the Company’s policies and benefits generally applicable to U.S.
employees:

 

  (A)

For the Applicable Severance Period (or an additional period of up to eighteen
(18) months from the Date of Termination, in the Administrator’s sole
discretion), if the Participant elects to continue coverage under COBRA for
medical, dental, vision and orthodontia benefits that the Participant and any
dependents were receiving immediately prior to the Date of Termination, or any
lesser level of benefits that the Participant elects, and if the Participant
continues to pay the same dollar amount the

 

6



--------------------------------------------------------------------------------

 

Participant was paying for premiums for such benefits immediately prior to the
Termination Date, or what would have been the payment for such lesser level of
benefits, the Company will pay the balance of such premiums, the 2% COBRA
surcharge and all other related fees and charges, including any subsequent
increases in the total premiums for such benefits; and

 

  (B) The Company will reimburse the Participant for the cost of an individual
term life insurance policy on the Participant for the Applicable Severance
Period (or an additional period of up to eighteen (18) months from the Date of
Termination, in the Administrator’s sole discretion) with coverage up to the
coverage amount provided by the Company to the Participant immediately prior to
the notice of termination (currently a maximum of $500,000); if the Participant
cannot reasonably obtain such a life insurance policy for reasons of
insurability, then, pursuant and subject to the limitations of the Company’s
group insurance plan then in effect, which may include a lower level of
insurance coverage and a shorter term, the Participant may elect to convert his
or her group coverage to individual coverage and the Company will pay the cost
thereof, such conversion being effectuated no later than the time limits then
applicable under the Company’s group insurance plan (currently thirty-one
(31) days following the Date of Termination); provided that the Participant must
submit appropriate evidence of such insurance and the premiums the Participant
paid within three (3) months of obtaining such insurance, such reimbursement to
be made in the Company’s normal course for reimbursement of expenses and in any
event within 3 (three) months of receipt of the appropriate documentation and
information;

provided, however, to the extent the Company adjusts or changes any or all of
the medical, vision, orthodontia and life insurance benefits generally for
employees in the United States, then the Company shall make a comparable
adjustment in the benefits provided to the Participant; and provided further
that the amounts shall be paid or reimbursed pursuant to Section 8 to the extent
Section 8 applies to such payment or reimbursement.

 

  (C) Each of the benefits identified in this Section 3(c)(ii) will be provided
for a period ending on the earlier of (I) the end of the Applicable Severance
Period (or an additional period of up to eighteen (18) months from the Date of
Termination, in the Administrator’s sole discretion), or (II) when the
Participant is employed by an employer (including the Company) that provides
medical, dental, vision, orthodontia and/or life insurance benefits, as the case
may be, and the Participant is eligible to receive any such benefits. As part of
the Participant’s termination, the Participant must agree to notify the Company
promptly if he or she accepts employment with another employer and provide all
relevant information regarding the benefits provided by such employer.

 

7



--------------------------------------------------------------------------------

 

  (iii) All of the Participant’s outstanding stock options shall cease to vest
upon the Date of Termination and all of the Participant’s outstanding stock
options that are exercisable on the Date of Termination may be exercised any
time before the earliest of (x) the respective expiration dates of the options,
assuming that the Participant’s employment had not terminated, (y) the tenth
anniversary of the original dates of grant of such options, or (z), the
post-termination exercise period set forth in the applicable stock option
agreement.

 

  (iv) If the Participant holds any restricted shares of the Company’s common
stock (including any restricted shares issued in substitution or assumption of
such shares as a result of a change of control), then the vesting of such shares
shall be accelerated to the extent, if at all, provided by the terms of the
agreement governing such restricted shares.

 

  (v) The Company will pay for outplacement services (Lee Hecht Harrison
Executive Transition Services, or equivalent), with the Senior Executive Service
program for the Chief Executive Officer, the Chief Financial Officer and Senior
Vice Presidents, the ProSearch 6 program for a Vice President and the ProSearch
3 program for any other Participants, for a period ending the earliest of
(x) when the Participant completes the outplacement services program, (y) when
the Participant accepts employment with another employer, provided that the
Participant commences such outplacement services within six (6) months following
his or her Date of Termination. If the Company reimburses the Participant for
such services, the Participant shall submit the expense to the Company within
three (3) months of receipt of the statement for such services and the Company
shall reimburse the Participant in its normal course for reimbursement of
expenses and in any event within three (3) months of receipt of the statement
and all other appropriate documentation and information.

 

  (d) Any purported termination of employment by the Company or by a Participant
covered by this Policy shall be communicated by written notice of termination to
the other party. Notwithstanding anything to the contrary in this Policy, (i) if
at any time before the Date of Termination determined pursuant to this Policy
with respect to any purported termination by the Participant of his or her
employment with the Company, there exists a good faith basis for the Company to
terminate the Participant’s employment for Cause, then the Company may,
regardless of whether or not the Participant has given a notice of termination
for Good Reason and regardless of whether or not Good Reason exists, terminate
the Participant’s employment for Cause, in which event the Participant shall not
be entitled to the compensation and benefits provided in this Policy, and
(ii) if the Participant dies or the Participant’s employment is terminated based
on Disability after the Participant has given notice of termination for Good
Reason and before the Date of Termination and if it is subsequently finally
determined that Good Reason existed as claimed by such Participant, then,
nevertheless, termination of the Participant’s employment shall be deemed to
have been due to death or Disability (and not due to Good Reason), and the
Participant shall not be entitled to the compensation and benefits provided in
this Policy other than those expressly set forth below or required by applicable
law or other policies, programs and plans of the Company.

 

8



--------------------------------------------------------------------------------

 

  (e) Notwithstanding anything else provided herein, with respect to any
Participant that is not a U.S. employee, the Company may, in its sole
discretion: (i) modify any of the payments and benefits in this Section 3 to
account for any statutory severance or separation payments required by
Participant’s local or applicable law; (ii) make adjustments to the
Participant’s benefits to take into account the level and/or type of benefits
the Participant is otherwise eligible to receive; and (iii) make any other
equitable adjustments to the payments and benefits under this Policy to account
for foreign laws or customs applicable to Participant.

 

4. Release of Claims. Before making any payments and providing any benefits
specified in Sections 3(b) or 3(c), the Company has the right to require the
Participant to execute and return to the Company, no later fifty (50) days
following the Participant’s Date of Termination, a termination agreement and
general release of claims in a form acceptable to the Company and the expiration
of any required revocation or waiting periods. The Company shall deliver the
termination agreement and general release as soon as is reasonably practicable
but no later than the earlier (i) of ten (10) business days following delivery
of the notice of termination (unless mutually extended by the Participant and
the Company) or (ii) the Date of Termination.

 

5. Continuation of Confidentiality and Noncompetition Agreements. It is a
condition to the Company’s obligation to continue paying Compensation and
providing benefits under this Policy that the Participant, following termination
of employment, comply with the terms of the Participant’s employee
confidentiality or nondisclosure agreement, any noncompetition or
non-solicitation agreements and all other agreements executed during the
Participant’s employment or in connection with the Participant’s termination of
employment.

 

6. Administration. This Policy shall be administered by the Company through the
Company’s Chief Executive Officer, Chief Financial Officer or the General
Counsel and their designees, or such other person or persons as the Company may
appoint (such person or persons are referred to as the “Administrator”).

 

7. Amendment and Termination. The Company may modify and/or terminate this
Policy in whole or in part and/or add or delete individuals covered by this
Policy at any time and, prior to delivery of a notice of termination of his or
her employment, no Participant has any vested rights under this Policy,
provided, however, that this Policy vests and cannot be amended or terminated
with respect to a Participant then covered hereby upon the occurrence of the
earliest of the delivery of a notice of termination with respect to such
Participant or a change of control (as defined in Section 409A of the Code) of
the Company. Upon a change of control of the Company, the applicable salary,
annual cash incentive plan and benefits described in this Policy shall be the
higher of (i) the level of base salary, annual cash incentive plan targets and
benefits at the time of the earlier of the delivery of the notice of termination
or change of control, and (ii) the level of base salary, cash incentive plan
targets and benefits immediately prior to a termination of employment, and
provided, further, that the protection offered by this Section 7 shall terminate
upon the earlier of (a) the action contemplated by change of control is
abandoned and not consummated or (b) twenty-four (24) months have elapsed
following the consummation of a change of control, if applicable.

 

9



--------------------------------------------------------------------------------

8. Section 409A. For purposes of this Policy, a termination of employment will
be determined consistent with the rules relating to a “separation from service”
as defined in Section 409A of the Code and the regulations thereunder.
Notwithstanding anything else provided herein, to the extent any payments
provided under this Policy in connection with the Participant’s termination of
employment constitute deferred compensation subject to Section 409A of the Code,
and the Participant is deemed at the time of such termination of employment to
be a “specified employee” under Section 409A of the Code, then such payment
shall not be made or commence until the earlier of (i) the expiration of the
6-month period measured from the Participant’s separation from service from the
Company or (ii) the date of the Participant’s death following such a separation
from service; provided, however, that such deferral shall only be effected to
the extent required to avoid adverse tax treatment to the Participant including,
without limitation, the additional tax for which the Participant would otherwise
be liable under Section 409A(a)(1)(B) of the Code in the absence of such a
deferral. The first payment thereof will include a catch-up payment covering the
amount that would have otherwise been paid during the period between the
Participant’s termination of employment and the first payment date but for the
application of this provision, and the balance of the installments (if any) will
be payable in accordance with their original schedule. To the extent any payment
under this Policy may be classified as a “short-term deferral” within the
meaning of Section 409A of the Code, such payment shall be deemed a short-term
deferral, even if it may also qualify for an exemption from Section 409A of the
Code under another provision of Section 409A of the Code. Payments pursuant to
this Policy are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. To the extent that any
provision of this Policy is ambiguous as to its compliance with Section 409A and
Section 409A of the Code applies to such provision, the provision will be read
in such a manner so that all payments hereunder comply with Section 409A. To the
extent any expense reimbursement or the provision of any in-kind benefit under
this Policy is determined to be subject to Section 409A of the Code, the amount
of any such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which the Participant incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit.

 

9. Miscellaneous.

 

  (a) Notices. Notices and all other communications provided for in this Policy
shall be in writing and shall be deemed to have been duly given when personally
delivered or five (5) business days after deposit with postal authorities
transmitted by United States registered or certified mail, return receipt
requested, postage prepaid, addressed to the Company at its corporate
headquarters, attention of the General Counsel and to an Participant at the
Participant’s last home address provided to the Company, except that notices of
change of address shall be effective only upon receipt.

 

  (b)

Successors. If an Participant should die while any amounts are still payable to
such Participant hereunder, all such amounts, unless otherwise provided herein,
shall be

 

10



--------------------------------------------------------------------------------

 

paid to the Participant’s devisee, legatee or other designee or, if there be no
such designees, to the Participant’s estate.

 

  (c) Applicable Law. This Policy shall be interpreted and enforced in
accordance with the internal laws of the State of Washington without reference
to its conflicts of laws provisions.

 

  (d) Unfunded Obligations. The obligations of the Company under this Policy are
funded from the Company’s general assets.

 

  (e) Arbitration. Any dispute or controversy arising under or in connection
with this Policy shall be settled exclusively by arbitration in Seattle,
Washington by three arbitrators in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. The Company and the
Participant shall share equally all costs and expenses arising in connection
with any arbitration proceeding pursuant to this Section 9(e).

 

  (f) Mitigation. In no event shall a Participant be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Participant under any of the provisions of this Policy.

 

  (g) Entire Agreement. This Policy represents the entire agreement between the
Participant and the Company and its affiliates with respect to the Participant’s
severance rights except where the Company has entered into an employment
agreement or a management retention agreement with an Participant, including,
but not limited to, an agreement that become applicable if the Company
experiences a potential change of control or a change of control. In situations
in which those agreements are applicable, then, except as otherwise provided for
in such agreements, the individuals covered by those agreements are not covered
by this Policy. This Policy supersedes and replaces in its entirety any prior
severance policies of the Company applicable to the Participants, including, but
not limited to, prior versions of this Policy.

 

  (h) Tax Withholding. Notwithstanding anything in this Policy to the contrary,
the Company shall withhold from any amounts payable under this Policy all
federal, state, city or other taxes as are legally required to be withheld.

 

  (i) Severability. In the event any provision of the Policy shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Policy, and the Policy shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

11